DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed January 7, 2020. Claims 1-13 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the configured device configured to”, “a coupling unit configured to”, in claims 1-9. (The examiner notes that the corresponding structure for the control device is found in the specification to be item 70 figure 1 while the coupling unit is found in the specification to be items 50 and 55).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

7.	Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “a person may change over between the vehicle and the further vehicle”. The broadest reasonable interpretation of the claim includes a human organism moving between vehicles. The claim is not patent eligible because it is interpreted to read on a human organism. Therefore, claims 1-13 are rejected for the above reasons.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1 and 9 recite “the configured device configured to”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 6 recite “the vehicle”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 7-8 depend from claim 6 and therefore include the same limitation as claim 6 so they are rejected for the same reason.
Claims 10-11 depend from claim 9 and therefore include the same limitation as claim 9 so they are rejected for the same reason

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11. 	Claims 1-13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Letz et al, US 2018/0022405, hereinafter referred to as Gecchelin.

Regarding claim 1, Gecchelin discloses a control device for an at least semi-automatically driving vehicle (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), the configured device configured to: 
provide a first control signal for an approach of the vehicle to a further vehicle in a first portion of a travel route of the vehicle (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
provide a second control signal for coupling the vehicle to the further vehicle in the first portion of the travel route to form a passage between the vehicle and the further vehicle via which a person may change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 2, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to receive and/or transmit a signal for coupling the vehicle to the further vehicle in the first portion (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 129, “each IV 102-X, Y, and Z, as described in FIG. 29, includes a local controller 2905, a receiver 19 and/or communication adapter 70 for receiving a master signal to slave at least one system in one IV to a controller in another IV. Control and sensor input can travel bidirectionally through RCVA 101-E in different scenarios’).

Regarding claim 3, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to receive a further signal about a vehicle position of the vehicle, and is configured to ascertain the first control signal and the second control signal on the basis of the vehicle position (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”).

Regarding claim 4, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to, after controlling the coupling of the vehicle to the further vehicle, to provide a third control signal to control a connecting door of the vehicle to open the passage (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 5, Gecchelin discloses the control device as recited in claim 4, wherein the control device is configured to receive a coupling signal, which signals mechanical coupling of the vehicle to the further vehicle, and is configured to provide the third control signal only after receiving the coupling signal (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 6, Gecchelin discloses a semi-automatically driving vehicle, comprising: 
a control device for an at least semi-automatically driving vehicle, the control device configured to provide a first control signal for an approach of the vehicle to a further vehicle in a first portion of a travel route of the vehicle, and provide a second control signal for coupling the vehicle to the further vehicle in the first portion of the travel route to form a passage between the vehicle and the further vehicle via which a person may change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”); and 
at least one vehicle drive unit connected to the control device configured to move the vehicle in a longitudinal and/or lateral direction (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”); 
wherein the control device is configured to transmit the first control signal of the vehicle drive unit for the approach of the vehicle and the second control signal for the coupling of the vehicle to the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 7, Gecchelin discloses the vehicle as recited in claim 6, further comprising: a connecting door situated at a vehicle front and/or at a vehicle rear of the vehicle, the connecting door delimiting the passage to the further vehicle; wherein the control device is configured to transmit a third control signal to the connecting door to move the connecting doors from a closed position into an open position (See at least ¶ 59, “an IV has front and back sliding doors 35 that are operable when a separate IV is stationary or when multiple IVs are rigidly coupled in an RCVA. Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”).

Regarding claim 8, Gecchelin discloses the vehicle as recited in claim 6, further comprising: a coupling unit configured to mechanically couple the vehicle to the further vehicle; and a coupling sensor, the coupling sensor connected to the control device and configured to provide a coupling signal to the control device corresponding to a coupling state of the coupling unit (See at least ¶ 54, “Different stages of engaging a coupling/mated coupling are shown as: unengaged 141-A, fully, or locked, engaged 141-B, and interim coupling or decoupling 141-C of joining system 141…Coupling information provided by logistic server 79 includes at least one of: an identification of another independent vehicle to which the independent vehicle will
be coupled”), (See at least ¶ 62, “a coupling 110 disposed in the first end 42 or the second end 44 of the chassis 5; a mated coupling disposed in an end of the chassis opposite of that for the coupling: means for communicating between the at least two independent vehicles”), (See at least ¶ 96, “a full handshake protocol exists so that both IVs planning to couple are aware of each other's status and intentions, and next steps. The handshake can include authentication, authorization, and accounting ("AAA") for any interaction. A full handshake protocol requires full duplex, or bi-directional communication. This in tum requires the front vehicle has a receiver 19-1 on the back side of the chassis, and a transmit/display on the front side of the chassis”), (See at least ¶ 109, “Coupling arm/plug 2711, actuates each of the four independent steering wheels independently at its specified angle, e.g., per the the front and back sensors, per manual steering wheel input, or per autonomous driving algorithm instructions”), (See at least ¶ 129, “front driver 3021 and/or front sensors 3022 combine the tail sensors inputs 3028 coming from the tail vehicle 102-X via signal line 3027 through IV 102-Z's coupling system plug 3024. These input are received in memory 3023 and processed by the head vehicle IV 102-Z, then distributed to all the following connected vehicles”).

Regarding claim 9, Gecchelin discloses a vehicle combination, comprising: 
a vehicle and a further vehicle, each of the vehicle and the further vehicle including a respective a control device for an at least semi-automatically driving vehicle, the configured device configured to provide a first control signal for an approach of the respective vehicle to a respective further vehicle in a first portion of a travel route of the respective vehicle, and provide a second control signal for coupling the respective vehicle to the respective further vehicle in the first portion of the travel route to form a passage between the respective vehicle and the respective further vehicle via which a person may change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), and at least one respective vehicle drive unit connected to the respective control device configured to move the respective vehicle in a longitudinal and/or lateral direction (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), wherein the control device is configured to transmit the first control signal of the respective vehicle drive unit for the approach of the respective vehicle and the second control signal for the coupling of the respective vehicle to the respective further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”); 
wherein the control device of the vehicle is configured to steer the vehicle along the first travel route at least semi-automatically (See at least ¶ 142, “Although the invention described herein is disclosed with self-driving autonomous vehicles (automatic vehicles), it should be noted that the vehicles described herein can also be used when the vehicles are driven by a person (manual vehicles) or a combination thereof, while possessing the above described automatic in-motion coupling/ decoupling system”); 
wherein the control device of the further vehicle is configured to steer the further vehicle along a second travel route at least semi-automatically; wherein the first predefined travel route and the second predefined travel route extending identically in a first portion; and wherein the vehicle and the further vehicle are coupled to one another in the first portion (See at least ¶ 55, “The purpose of having combinable and separable IVs into and out of RCVAs is to provide condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes…On return, one or more IVs can combine/ re-combine in transit to the dense passenger IVs or RCVAs leaving urban locales for redistribution of passengers in one or more IVs that later separate for diverse destinations, e.g, suburbs, while the RCVA is still in transit, and without stopping, or with reduced stops, thus avoiding energy and time-consuming stops for route changes or drop-offs”), (See at least ¶ 131, “A based on their destination, following internal visual/audio signaling or mobile app notifications 909. IVs 956-A to D subsequently decouple to follow different routes for single passenger destinations on suburban side roads”).

Regarding claim 10, Gecchelin discloses the vehicle combination as recited in claim 9, wherein the vehicle delimits a passenger compartment and the further vehicle delimits a further passenger compartment, and wherein the passage connects the passenger compartment to the further passenger compartment for the changeover of the person between the passenger compartment and the further passenger compartment (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 65, “the back door and the front door are selectively operable to allow movement of at least one of passengers or cargo between the subset of independent vehicles, as shown by passenger 112 moving between IVs 102-B and 102-C. In another embodiment, an RCVA 101 can include a subset of two IVs that only have a single set of mating doors, e.g., a first IV with an opening door on the back face of the IV, and
a second IF with an opening door on the front face of the IV, where the two sets of doors mate and face each other”).

Regarding claim 11, Gecchelin discloses the vehicle combination as recited in claim 10, wherein a connecting door of the vehicle and a connecting door of the further vehicle are situated on sides facing toward one another of the respective vehicle, and wherein in an open position of the connecting doors, the passage between the passenger compartment and the further passenger compartment is open (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 65, “the back door and the front door are selectively operable to allow movement of at least one of passengers or cargo between the subset of independent vehicles, as shown by passenger 112 moving between IVs 102-B and 102-C. In another embodiment, an RCVA 101 can include a subset of two IVs that only have a single set of mating doors, e.g., a first IV with an opening door on the back face of the IV, and a second IF with an opening door on the front face of the IV, where the two sets of doors mate and face each other”).

Regarding claim 12, Gecchelin discloses a method for operating a control device, the control unit including a computer (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), the method comprising the following steps: 
providing, by the control device, a first control signal for an approach of a vehicle to a further vehicle in a first portion of a travel route (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
providing, by the control device, a second control signal for the coupling of the vehicle to the further vehicle in the first portion of the travel route to form a passage between the vehicle and the further vehicle via which a person may change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 13, Gecchelin discloses a non-transitory machine-readable storage medium on which is stored a computer program for operating a control device including a computer, the computer program, when executed by the computer (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), causing the computer to perform: 
providing a first control signal for an approach of a vehicle to a further vehicle in a first portion of a travel route (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
providing a second control signal for the coupling of the vehicle to the further vehicle in the first portion of the travel route to form a passage between the vehicle and the further vehicle via which a person may change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665